Voto disidente del
Juez Asociado Señor Fuster Berlingeri.
El 22 de enero de 1999, mediante una opinión y senten-cia, le ordenamos a la Secretaria de Estado que corrigiese su previa actuación ilícita en cuanto al asunto que aquí nos concierne, y que publicase fielmente los resultados del ple-biscito, conforme fueron certificados por el Presidente de la Comisión Estatal de Elecciones.
El 27 de enero de este año, la Secretaria de Estado com-pareció ante nos mediante una moción informativa, para indicarnos que “había cumplido” con nuestra orden. Nos *470acompaño una copia de los cuatro (4) anuncios que a tal fin publicó en periódicos del país.
Hoy, una mayoría del Tribunal se apresura a aceptar que se cumplió nuestra orden debidamente, al emitir una resolución mediante la cual esa mayoría se da por ente-rada de la moción informativa de la Secretaria de Estado.
Debo disentir de este proceder de la mayoría. Me parece evidente que la Secretaria de Estado no acató nuestra or-den de buena fe. “Cumplió” con nuestra orden de un modo tan exiguo que raya en el incumplimiento y en el desacato. Los anuncios que publicó la Secretaria de Estado fueron tan pequeños, y ubicados de modo tan poco prominente, que seguramente casi nadie los vio. Ninguno de los Jueces de este Tribunal se había dado cuenta de que se habían publicado los anuncios referidos, a pesar de haber leído los periódicos en que aparecieron.
Debe resaltarse, además, que los minúsculos anuncios publicados por la Secretaria de Estado para “cumplir” pro forma con nuestra orden, no sólo fueron relegados a las páginas intrascendentes de los periódicos, sino que, ade-más, carecían del sello del Departamento de Estado y de la firma de la Secretaria de Estado. Carecían de oficialidad.
Ciertamente, los nuevos anuncios no guardan ninguna similaridad con los anuncios anteriores en los cuales el Se-cretario de Estado interino informó impropiamente los re-sultados del plebiscito, que sí fueron publicados de la ma-nera más visible, prominente y oficial posible. Como los nuevos anuncios ordenados por este Tribunal iban dirigi-dos precisamente a corregir los anteriores, tenían que ser publicados con la misma visibilidad, prominencia y oficia-lidad que aquéllos. Ello no se hizo aquí.
Es evidente, pues, que la Secretaria de Estado no ha dado cumplimiento sustancial a nuestra orden. Su actua-ción constituye realmente un cumplimiento escarnioso e insuficiente de nuestro dictamen y una burla a la autori-*471dad de este Tribunal, que no le hubiéramos permitido a ninguna persona ordinaria.
En estos tiempos aciagos, cuando muchos en posiciones de poder se dedican constantemente a denigrar la Rama Judicial, este Foro debe estar particularmente vigilante contra cualquier intento solapado de no acatar nuestras decisiones y de faltarle el respeto a la autoridad de los tribunales. Es por ello que debo denunciar la falta de cum-plimiento sustancial de la Secretaria de Estado con nues-tra orden de 22 de enero de 1999, y disentir del proceder de la mayoría al aceptar tácitamente que nuestra orden fue cumplida.